Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.213 Filed 07/25/20 Page 1 of 26




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

   UNITED STATES OF AMERICA,                   Criminal Number 19-20015

        Plaintiff,                             Hon. Terrence G. Berg

   v.

   OMAR COOPER,

      Defendant.
   ______________________________/

                  United States’ Response Opposing
          the Defendant’s Motion for Compassionate Release

   The defendant, Omar Cooper, motioned this Court after serving just

4 months of a 24-month sentence for illegally possessing firearms. And

this wasn’t his first felony conviction: In 2000, Cooper was convicted of

fleeing and eluding police and, in 2004, of carrying a concealed firearm.

He has nonetheless filed a motion for compassionate release. Cooper is

ineligible for compassionate release because he did not exhaust the

administrative process. However, even if he was eligible for

consideration, his dangerousness and the § 3553(a) factors – especially

his (1) dangerous combination of firearms and drug trafficking, (2)




                                     1
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.214 Filed 07/25/20 Page 2 of 26




dubious medical decisions, and (3) limited amount of time served – do

not warrant this relief.

                               Background

                      Recapping the Offense Conduct

     On December 19, 2018, agents executed federal search warrants at

two residences occupied or utilized by Cooper – Berkshire and

Nottingham – based on probable cause that evidence of drug trafficking

would be found at each location. (PSR, ¶¶ 10-11).1 Agents indeed found

such evidence. At Berkshire, agents seized three (3) digital scales,

baggies of marijuana, and two (2) cell phones. (Id., ¶ 12). At

Nottingham, agents seized baggies of marijuana and pills, 11 cell

phones, a Glock 23 .40 caliber handgun loaded with 22 rounds, a

magazine for the Glock 23 loaded with 13 rounds, 28 rounds of .40

caliber ammunition, a New Frontier Armory .223 caliber AR-15 rifle

loaded with 19 rounds, a Bushmaster .223 caliber AR-15 rifle loaded

with 30 rounds, 3 AR-15 magazines loaded with a combined total of 66

rounds, 14 rounds of .223 caliber ammunition, and $1,100 in cash. (Id.,

¶ 13). In total, agents seized 224 rounds of ammunition from



1   The December 13, 2019 revised PSR is referenced herein.
                                    2
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.215 Filed 07/25/20 Page 3 of 26




Nottingham. (Id.). Cooper also admitted to cooking crack cocaine,

selling crack cocaine, and possessing the Glock 23 and both AR-15

rifles. (Id., ¶ 12).

                   Indictment, Conviction, and Sentencing

   A federal grand jury indicted Cooper on two counts of felon in

possession of a firearm. (R.10: Indictment). He eventually pleaded

guilty to Count One (Glock 23) and admitted to possessing both AR-15

rifles in the factual basis, and as relevant conduct, in a Rule 11 Plea

Agreement. (R.25: Plea Agreement, 134-37). Cooper was held

accountable for possessing three (3) firearms, each capable of accepting

high capacity magazines. (PSR, ¶ 15). His guidelines were 30-37

months. (Id., ¶ 64). After considering all of the § 3553(a) factors, this

Court sentenced Cooper to 24 months in prison. (R.30: Judgment, 182).

Cooper began serving that prison sentence on March 3, 2020. (BOP

Inmate Data, attached as Exhibit 1). His projected release date is

November 13, 2021. (Id.). Accordingly, as of July 24, 2020, he has

served less than 25% of his prison term. Cooper is serving his sentence

at FCI Morgantown, a BOP facility with zero (0) confirmed Covid-19

cases.


                                     3
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.216 Filed 07/25/20 Page 4 of 26




   The Basis for Release Alleged in Cooper’s Administrative Process is
                   Different than His Instant Motion

   In his Administrative Request, Cooper asked the Warden to consider

high blood pressure and borderline diabetes. See R.32-2: Administrative

Request, 209. Cooper’s motion asks the Court to consider hypertension

(aka high blood pressure), obesity, race, and age. See R.32: Motion, 198-

201.

    Cooper Shuns BOP Medical Professionals’ Efforts to Manage His
      Hypertension and Then Cites Hypertension as His Basis for
                      Compassionate Release

   Cooper reported that he was diagnosed with hypertension at 34 years

of age. (BOP Clinical Encounter at 1, attached as Exhibit 2). On March

11, 2020, BOP diagnosed Cooper with essential (primary) hypertension,

describing it as “uncontrolled, non complaint,” because he “has not

taken his medication.” (Id. at 1-2). On the same day, BOP explained to

Cooper the “long term complication of uncontrolled” hypertension. (Id.

at 4). BOP has measured Cooper’s blood pressure no less than sixteen

(16) times. (BOP Vitals at 2-3, attached as Exhibit 3). That figure

excludes the eight (8) scheduled blood pressure tests in late-March 2020

where Cooper was a “No Show.” (Id. at 3).



                                     4
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.217 Filed 07/25/20 Page 5 of 26




Cooper Has Made Other Dubious Medical Decisions, Including Ignoring
      this Court’s Recommendation that He Participate in RDAP

   Despite a long history of marijuana and cocaine use, including

testing positive for cocaine three times during the pendency of this case,

Cooper has never participated in substance abuse treatment. (PSR, ¶¶

50-53). At sentencing, this Court announced its recommendation to

BOP that Cooper “participate in the Residential Drug Abuse Program.”

(R.30: Judgment, 182). BOP documented that Cooper “has been

recommended for RDAP, and in [sic] encouraged to participate and

complete this program.” (BOP Summary Reentry Plan Progress Report

at 1, attached as Exhibit 4). On March 16, 2020 – thirteen days into his

BOP sentence – Cooper informed BOP that he has “no interest” in a

drug abuse program, a position that he also held before sentencing. (Id.

at 2; PSR ¶ 53). On March 12, 2020, Cooper refused the influenza

vaccine. (BOP Influenza Vaccine Consent, attached as Exhibit 5).

  Despite Cooper’s Medical Decisions, BOP Medical Professionals’ Still
                Find Him Fit for any Work Assignment

   BOP concluded that there are no medical or physical conditions that

preclude Cooper from work. (BOP Summary Reentry Plan Progress




                                     5
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.218 Filed 07/25/20 Page 6 of 26




Report at 2, attached as Exhibit 4). Cooper’s work assignment, as of

April 15, 2020, was unit wheelchair pusher. (Id. at 1).

                      Cooper is Not Ready for Release

     As of April 15, 2020, Cooper still had an outstanding warrant

relating to a 2017 charge. (Id.).

                                Argument

I.     The Bureau of Prisons has responded to Covid-19 by
       protecting inmates and increasing home confinement.

       A.    The Bureau of Prisons’ precautions have mitigated
             the risk from Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-

3447, 2020 WL 3056217, at *2 (6th Cir. June 9, 2020). For over almost a

decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of

Prisons began planning for Covid-19 in January 2020. Wilson, 2020 WL

3056217, at *2.

     On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide
                                 6
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.219 Filed 07/25/20 Page 7 of 26




crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 2020 WL 3056217, at *2. To stop the spread of the disease,

the Bureau of Prisons has restricted inmate movement within and

between facilities. Id. When new inmates arrive, asymptomatic inmates

are placed in quarantine for a minimum of 14 days. Id. Symptomatic

inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being

cleared by medical staff under the CDC’s criteria. Id.

   Within its facilities, the Bureau of Prisons has “modified operations

to maximize physical distancing, including staggering meal and

recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id. Staff and inmates are issued

face masks to wear in public areas. See BOP FAQs: Correcting Myths

and Misinformation. Staff and contractors are screened for symptoms,

and contractors are only permitted to access a facility at all if

performing essential service. Wilson, 2020 WL 3056217, at *2. Social

and legal visits have been suspended to limit the number of people

entering the facility and interacting with inmates. Id. But to ensure

that relationships and communication are maintained throughout this


                                     7
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.220 Filed 07/25/20 Page 8 of 26




disruption, the Bureau of Prisons has increased inmates’ telephone

allowance to 500 minutes per month. Legal visits are permitted on a

case-by-case basis after the attorney has been screened for infection.

   Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.

      B.   The Bureau of Prisons is increasing the number of
           inmates who are granted home confinement.

   The Bureau of Prisons has also responded to Covid-19 by increasing

the placement of federal prisoners in home confinement. Recent

legislation now temporarily permits the Bureau of Prisons to “lengthen

the maximum amount of time for which [it] is authorized to place a

prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the

                                     8
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.221 Filed 07/25/20 Page 9 of 26




ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in

deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical.

Over 7,126 federal inmates have been granted home confinement since

the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Sixth Circuit recently stressed, these efforts

show that “[t]he system is working as it should”: “A policy problem

appeared, and policy solutions emerged.” United States v. Alam, ___

F.3d ___, No. 20-1298, 2020 WL 2845694, at *5 (6th Cir. June 2, 2020).

   This policy solution is also tailored to the realities of the Covid-19

pandemic. As the Attorney General’s directives have explained, the

Bureau of Prisons is basing its home-confinement decisions on several

factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease
      the inmate’s risk of contracting Covid-19; and

                                     9
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.222 Filed 07/25/20 Page 10 of 26




      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These

criteria account for justifiable concerns about whether inmates “might

have no safe place to go upon release and [might] return to their

criminal activities,” as well as “legitimate concerns about public safety.”

Wilson, 2020 WL 3056217, at *11.

   The Bureau of Prisons, after all, cannot open its facilities’ gates

indiscriminately and unleash tens of thousands of convicted criminals,

en masse. See id. It must focus on the inmates who have the highest

risk factors for Covid-19 and are least likely to engage in new criminal

activity. This is true not just to protect the public generally, but to avoid

the risk that a released defendant will bring Covid-19 back into the jail

or prison system if he violates his terms of release or is caught

committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C.

§ 60541(g)(2).

   The Bureau of Prisons must also balance another important

consideration: how likely is an inmate to abide by the CDC’s social-

distancing protocols or other Covid-19-based restrictions on release?

Many inmates—particularly those who have been convicted of serious

                                     10
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.223 Filed 07/25/20 Page 11 of 26




offenses or have a lengthy criminal record—been already proven

unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,”

Wilson, 2020 WL 3056217, at *11, including whether a particular

inmate would adhere to release conditions and social-distancing

protocols during the pandemic. If a prisoner would be unlikely to take

release conditions or Covid-19 precautions seriously, for instance, he

would also be far more likely than the general public to contract and

spread Covid-19 if released.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it

to marshal and prioritize its limited resources for the inmates and

circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that his

proposed home-confinement location is suitable for release, does not

place him at an even greater risk of contracting Covid-19, and does not

place members of the public at risk from him. It must assess

components of the release plan, including whether the inmate will have

access to health care and other resources. It must consider myriad other

factors, including the limited availability of transportation right now


                                     11
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.224 Filed 07/25/20 Page 12 of 26




and the probation department’s reduced ability to supervise inmates

who have been released. All of those decisions require channeling

resources to the inmates who are the best candidates for release.

      Those types of system-wide resource-allocation decisions are difficult

even in normal circumstances. That is why Congress tasked the Bureau

of Prisons to make them and has not subjected the decisions to judicial

review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

law, a designation of a place of imprisonment under this subsection is

not reviewable by any court.”); United States v. Patino, No. 18- 20451,

2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now, given the Bureau of Prisons’

substantial and ongoing efforts to address the Covid-19 pandemic.

II.     The Court should deny Cooper’s motion for compassionate
        release.

      Cooper’s motion for a reduced sentence should be denied. A district

court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

2009). Rather, a district court’s authority to modify a defendant’s

sentence is “narrowly circumscribed.” United States v. Houston, 529

                                      12
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.225 Filed 07/25/20 Page 13 of 26




F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

narrow.

   First, compassionate release requires exhaustion. If a defendant

moves for compassionate release, the district court may not act on the

motion unless the defendant files it “after” either completing the

administrative process within the Bureau of Prisons or waiting 30 days

from when the warden at his facility received his request. 18 U.S.C.

§ 3582(c)(1)(A); United States v. Alam, ___F.3d ___, No. 20-1298, 2020

WL 2845694, at *1 (6th Cir. June 2, 2020). And as the Sixth Circuit

recently held, this statutory exhaustion requirement is mandatory.

Alam, 2020 WL 2845694, at *1–*4.

   Second, even if a defendant exhausts, he must show “extraordinary

and compelling reasons” for compassionate release, and release must be

“consistent with” the Sentencing Commission’s policy statements. 18

U.S.C. § 3582(c)(1)(A). As with the identical language in § 3582(c)(2),


                                     13
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.226 Filed 07/25/20 Page 14 of 26




compliance with the policy statements incorporated by § 3582(c)(1)(A) is

mandatory. See Dillon v. United States, 560 U.S. 817 (2010); United

States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To qualify, a

defendant must have a medical condition, age-related issue, family

circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

of any other person or to the community,” USSG § 1B1.13(2).

   Third, even if a defendant is eligible for compassionate release, a

district court may not grant the motion unless the factors in 18 U.S.C.

§ 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

at sentencing, those factors require the district court to consider the

defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for

the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

      A.    Binding authority prohibits the Court from granting
            release, because Cooper has not satisfied the
            statutory exhaustion requirement.

   The Court must dismiss Cooper’s motion, because he has not

satisfied the exhaustion requirement for compassionate release under


                                     14
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.227 Filed 07/25/20 Page 15 of 26




18 U.S.C. § 3582(c)(1)(A). Until recently, only the Bureau of Prisons

could move for compassionate release. The First Step Act of 2018

amended the statute, permitting defendants to move for it too. First

Step Act § 603(b), Pub. L. No. 115-319, 132 Stat. 5194, 5239 (Dec. 21,

2018).

   But the provision permitting a defendant-initiated motion includes

an exhaustion requirement. Id. A district court may not grant a

defendant’s motion for compassionate release unless the defendant files

it “after” the earlier of (1) the defendant “fully exhaust[ing] all

administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf,” or (2) “the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, ___F.3d ___,

No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020). As the

Sixth Circuit recently held in Alam, this statutory exhaustion

requirement is “a mandatory condition” that “must be enforced” when

the government raises it. Id. at *1–*4; accord United States v. Raia, 954

F.3d 594, 595–97 (3d Cir. 2020).




                                     15
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.228 Filed 07/25/20 Page 16 of 26




    Section 3582(c)(1)(A) also means that an inmate may not move for

compassionate release on a different basis than what he raised during

the administrative process. The whole point of § 3582(c)(1)(A)’s

exhaustion requirement is to ensure that the Bureau of Prisons has the

opportunity to evaluate and consider an inmate’s request first, while

allowing the inmate to seek relief in court if the Bureau of Prisons

denies or fails to act upon the request. Alam, 2020 WL 2845694, at *4.

So when “the factual basis in the administrative request and the motion

before the court are different, a defendant does not satisfy the

exhaustion requirement because he does not give the BOP an

opportunity to act on the request before [he] brings his request to the

courts.” United States v. Asmar, No. 18-20668, Order at 7–8 (E.D. Mich.

June 5, 2020); accord United States v. Mogavero, No. 15-00074, 2020

WL 1853754, at *2 (D. Nev. Apr. 13, 2020) (“Proper exhaustion

necessarily requires the inmate to present the same factual basis for the

compassionate-release request to the warden.”); United States v.

Jenkins, 2020 WL 1872568, at *1 (D. Neb. Apr. 14, 2020); United States

v. Valenta, 2020 WL 1689786, at *1 (W.D. Pa. Apr. 7, 2020). An inmate

seeking relief based on Covid-19 must first make that request to the


                                     16
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.229 Filed 07/25/20 Page 17 of 26




Bureau of Prisons before seeking relief in court. See Alam, 2020 WL

2845694, at *4 (emphasizing the claim-specific nature of exhaustion).

   Cooper did not comply with § 3582(c)(1)(A)’s mandatory exhaustion

requirement. Specifically, he moved for compassionate release on a

different basis than what he raised during the administrative process.

Cooper’s motion for compassionate release should therefore be

dismissed for failure to exhaust. Alam, 2020 WL 2845694, at *5.

      B.    Cooper is not eligible for compassionate release under
            the mandatory criteria in USSG § 1B1.13.

   Even if Cooper had exhausted his administrative remedies,

compassionate release would be improper. Compassionate release must

be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Congress tasked the

Sentencing Commission with “describ[ing] what should be considered

extraordinary and compelling reasons for [a] sentence reduction” under

§ 3582(c)(1)(A), as well developing “the criteria to be applied and a list

of specific examples” for when release is permitted. 28 U.S.C. § 994(t).

   Because the Sentencing Commission has fulfilled Congress’s

directive in USSG § 1B1.13, that policy statement is mandatory. Section

3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

                                     17
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.230 Filed 07/25/20 Page 18 of 26




statements mirrors the language governing sentence reductions under

18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

§ 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

language in the same statute, it must be interpreted in the same way.

Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

Commission’s restraints “on a district court’s sentence-reduction

authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

(6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

   The First Step Act did not change that. It amended only who could

move for compassionate release under § 3582(c)(1)(A). It did not amend

the substantive requirements for release. United States v. Saldana, No.

19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

Apr. 20, 2020). Section 1B1.13 remains binding.

   Section 1B1.13 cabins compassionate release to a narrow group of

non-dangerous defendants who are most in need. That policy statement

limits “extraordinary and compelling reasons” to four categories: (1) the

inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

circumstances; and (4) other reasons “[a]s determined by the Director of


                                     18
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.231 Filed 07/25/20 Page 19 of 26




the Bureau of Prisons,” which the Bureau of Prisons has set forth in

Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

   The Covid-19 pandemic does not, by itself, qualify as the type of

inmate-specific condition permitting compassionate release. The Bureau

of Prisons has worked diligently to implement precautionary measures

reducing the risk from Covid-19 to Cooper and other inmates. See

Wilson v. Williams, ___ F.3d ___, No. 20-3447, 2020 WL 3056217, at *2,

*8 (6th Cir. June 9, 2020). Thus, “the mere existence of Covid-19 in

society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597; cf. Wilson,

2020 WL 3056217, at *11.

   Covid-19 is a new disease. Currently there are limited data and

information about the impact of underlying medical conditions and

whether they increase the risk for severe illness from COVID-19, and

courts have distinguished the relevance of health conditions correlated

with Covid-19 from health conditions causing Covid-19. See, e.g., United

States v. Attisha, No. 18-20668, Order at 6 (E.D. Mich. June 3, 2020).


                                     19
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.232 Filed 07/25/20 Page 20 of 26




Cooper’s medical records confirm that he is obese, with a BMI of 40.9,2

which the CDC has identified as a risk factor for Covid-19. Given the

heightened risk that Covid-19 poses to someone with obesity, Cooper

has satisfied the first eligibility threshold for compassionate release

during the pandemic. See USSG § 1B1.13(1)(A) & cmt. n.1(A). 3

    But, Cooper remains ineligible for compassionate release because he

is a danger to the community. Section 1B1.13(2) only permits release if

a “defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” It thus prohibits the

release of violent offenders, including most drug dealers. See United

States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir. 2010); United




2 BOP most recent measurements show Cooper standing 6’1” and
weighing 304 pounds. (BOP Vitals at 4, attached as Exhibit 3). As
such, the CDC’s Adult BMI Calculator result is 40.9.
3 The CDC believes that people with hypertension, or high blood

pressure, “might be at an increased risk for severe illness from
COVID-19.” More specifically, studies have linked hypertension to
Covid-19 by correlation (aka comorbidity), but not by causation. See
“Hypertension and COVID-19,” American Journal of Hypertension; A
statement from the International Society of Hypertension on COVID-
19. Although Cooper’s motion lists his race (black) and age (40) as
justifying his release, the CDC does not find race (of any type) as
placing a person “at increased risk of severe illness from COVID-19” or
that a person of a certain race “might be at an increased risk for severe
illness from COVID-19”
                                    20
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.233 Filed 07/25/20 Page 21 of 26




States v. Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich.

June 9, 2020). It also bars the release of many other defendants. An

evaluation of dangerousness under § 3142(g) requires a comprehensive

view of community safety—“a broader construction than the mere

danger of physical violence.” United States v. Cook, 880 F.2d 1158, 1161

(10th Cir. 1989) (per curiam). So even many “non-violent” offenders—

such as those who have been involved in serial or significant fraud

schemes—may not be released under § 3582(c)(1)(A). USSG § 1B1.13(2).

   Adhering to § 1B1.13(2) is especially important given the current

strain on society’s first responders and the rise in certain types of crime

during the Covid-19 pandemic. Police departments in many cities have

been stretched to their limits as officers have either contracted Covid-19

or been placed in quarantine. Some cities, including Detroit, have seen

spikes in shootings and murders. Child sex predators have taken

advantage of bored school-aged kids spending more time online. Covid-

19-based fraud schemes have proliferated. There are real risks to public

safety right now, and those risks will only increase if our community is

faced with a sudden influx of convicted defendants.




                                     21
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.234 Filed 07/25/20 Page 22 of 26




   Because Cooper’s release would endanger the community,

§ 1B1.13(2) prohibits reducing his sentence under § 3582(c)(1)(A).

Cooper admitted to cooking and selling crack cocaine and possessed a

handgun, two AR-15 rifles, and an unusually high (224) rounds of

ammunition at his residence. On every day that Cooper possessed a

firearm as a felon, and despite never being caught (except for one day),

he demonstrated an unwillingness to comply with laws meant to protect

the public and, as a result, placed the public in danger. See Scarborough

v. United States, 431 U.S. 563, 572 (1977) (citations omitted) (In

promulgating 18 U.S.C. § 922, Congress sought to “keep guns out of the

hands of those who have demonstrated that ‘they may not be trusted to

possess a firearm without becoming a threat to society.’”). But Cooper

went much further. He combined drugs with firearms and a stockpile of

ammunition that could easily support a prolonged, dangerous gunfight

to protect his drugs and drug proceeds.

   Cooper is not eligible for compassionate release.

      C.    The factors in 18 U.S.C. § 3553(a) strongly weigh
            against compassionate release.

   Even when an inmate has shown “extraordinary and compelling

reasons” and demonstrated that he is not dangerous, he is still not

                                     22
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.235 Filed 07/25/20 Page 23 of 26




entitled to compassionate release. Before ordering relief, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

release is appropriate. See United States v. Knight, No. 15-20283, 2020

WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The § 3553(a) factors . . .

weigh against his request for compassionate release.”); United States v.

Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,

2020) (holding that the “[d]efendant’s circumstances do not warrant

compassionate release . . . under 18 U.S.C. § 3553(a)”); United States v.

Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D. Mich. May 15,

2020) (denying compassionate release because “the 18 U.S.C. § 3553(a)

sentencing factors do not favor release”); see also United States v.

Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (upholding a district

court’s denial of compassionate release based on the § 3553(a) factors).

So even if the Court were to find Cooper eligible for compassionate

release, the § 3553(a) factors should still disqualify him.

   As of July 24, 2020, Cooper has served less than 25% of his prison

term. Releasing him after serving such little time would not “reflect the

seriousness of the offense, [] promote respect for the law, and [] provide

just punishment for the offense.” See United States v. Kincaid, 805 F.


                                     23
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.236 Filed 07/25/20 Page 24 of 26




App’x 394, 395 (6th Cir. 2020) (noting that it was not even “a close

question” that a district court properly denied compassionate release on

the basis that the defendant “had served only a fraction of her

sentence,” there roughly 15%).

   The “history and characteristics of the defendant” also weigh heavily

against release. Cooper’s tendency to make dubious medical decisions

despite BOP’s available services – not managing his hypertension,

refusing the influenza vaccine, and ignoring this Court’s

recommendation that he participate in RDAP – means he is more likely

than most people to expose himself and innocent people to Covid-19 if

released. Whether it be (1) using cocaine again (after, to date, refusing

any form of BOP treatment) and seeking to fund that addition; (2)

cooking and distributing crack cocaine; (3) possessing firearms and

ammunition to facilitate drug trafficking; or (4) continuing to make

dubious health decisions thereby exposing himself and innocent people

to Covid-19, both Cooper and the public would be placed at unnecessary

risk that could be mitigated by simply denying his motion for an

aggressive reduction in his sentence.




                                     24
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.237 Filed 07/25/20 Page 25 of 26




III. If the Court were to grant Cooper’s motion, it should order
     a 14-day quarantine before release.

   If the Court were inclined to grant Cooper’s motion despite the

government’s arguments above, the Court should order that he be

subjected to a 14-day quarantine before release.

                                Conclusion

   Cooper’s motion should be denied.


                                    Respectfully submitted,

                                    MATTHEW SCHNEIDER
                                    United States Attorney

                                    /s/Paul A. Kuebler
                                    PAUL A. KUEBLER (NY 4268561)
                                    Assistant United States Attorney
                                    211 West Fort Street, Suite 2001
                                    Detroit, Michigan 48226
                                    (313) 226-9641
Dated: July 24, 2020                paul.kuebler@usdoj.gov




                                     25
Case 2:19-cr-20015-TGB-APP ECF No. 35, PageID.238 Filed 07/25/20 Page 26 of 26




                          Certificate of Service
   I certify that on July 24, 2020, I electronically filed the foregoing

using with the Clerk of the Court of the Eastern District of Michigan

using the ECF system, and a copy will be generated by the ECF system

and sent to the Attorney(s) of Record.



                                    /s/Paul A. Kuebler
                                    PAUL A. KUEBLER (NY 4268561)
                                    Assistant United States Attorney
                                    211 West Fort Street, Suite 2001
                                    Detroit, Michigan 48226
                                    (313) 226-9641
                                    paul.kuebler@usdoj.gov




                                     26
